                   Case 5:21-cv-01050-BLF Document 13 Filed 03/19/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10
11   RAFAEL ARROYO,                                 Case No. 5:21-cv-001050-BLF
12                       Plaintiff,                 [PROPOSED] ORDER GRANTING
                                                    SECOND STIPULATION TO EXTEND
13            v.                                    TIME TO RESPOND TO INITIAL
                                                    COMPLAINT
14   CUPERTINO HOTEL OWNER LLC, a
     Delaware Limited Liability Company,            Complaint Filed: February 11, 2021
15
                         Defendants.                Complaint Served: February 18, 2021
16
                                                    Current Response Date: April 9, 2021
17
                                                    New Response Date: May 10, 2021
18
19
20
21
22
23
24
25
26
27
28
         [PROPOSED] ORDER GRANTING SECOND STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                                           COMPLAINT
     68759071v.1
                    Case 5:21-cv-01050-BLF Document 13 Filed 03/19/21 Page 2 of 2



 1             In light of the Parties’ Stipulation and good cause appearing therefor, the Court
 2    hereby GRANTS the Parties’ Stipulation and ORDERS that Defendant Cupertino Hotel
 3    Owner LLC shall have an extension of time of thirty-one (31) days in which to respond to
 4    Plaintiff’s Complaint to May 10, 2021.
 5
 6    IT IS SO ORDERED.
 7
 8                  19 2021
      Dated: March ___,
 9                                             United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 ``
                                                    2
          [PROPOSED] ORDER GRANTING SECOND STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL
                                            COMPLAINT
      68759071v.1
